In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. F, No. 429-262; to the Court of Appeal, Fourth Circuit, No. 2002-K-1113.
Granted. The trial court’s previous ruling to allow defendant’s most recent conviction of La.Rev.Stat. 14:43.5 into evidence is reinstated. The trial court’s ruling granting defendant’s motion to quash service of a subpoena duces, tecum for results of defendant’s medical records is reversed.
' CALOGERO, C.J., would grant and docket; otherwise deny.